Citation Nr: 1513345	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-23 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to February 4, 2010, and 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) from December 2, 2005 to April 3, 2008; and from August 2, 2008.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2008, the RO awarded the Veteran service connection for PTSD with an initial rating of 30 percent, effective March 14, 2005 (the date of the original claim for service connection).  In October 2008, the Veteran filed a notice of disagreement.  In May 2010, the RO issued a rating decision increasing the initial rating for PTSD to 70 percent, effective February 4, 2010.  A May 2010 statement of the case continued the initial ratings assigned.  The Veteran filed a substantive appeal in May 2010.

In May 2010, the Veteran requested a hearing before a Decision Review Officer (DRO); however he failed to report to the DRO hearing scheduled in January 2013.

Relevant to TDIU, a claim for TDIU is part of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  Significantly, the Veteran is in receipt of a 100 percent combined disability rating.  Under certain circumstances, however, it might benefit the Veteran to obtain a rating based on individual unemployability, even where a 100 percent scheduler rating has been granted; e.g. in order to be eligible for special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A. § 1114(s) without a single disability rated at 100.  Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Here, as noted, the Veteran has been in receipt of a 100 percent combined rating since April 22, 2002.  Additionally, the Veteran was in receipt of SMC at the housebound rate from the date of claim (March 14, 2005) until December 1, 2005; and from April 4, 2008 until August 1, 2008.  Accordingly, consideration of TDIU during those periods is rendered moot.

The Board notes, however, the Veteran's claim for TDIU must be addressed for the periods from December 2, 2005 to April 3, 2008; and from August 1, 2008 to the present when he was not in receipt of SMC at the housebound rate.

In the instant case, the record reflects that the Veteran is unemployed and he contends that unemployment is due to his service-connected PTSD.  In other words, the issue of entitlement to TDIU for the applicable periods has been raised.  Therefore, the Board has jurisdiction over such issue and it has been included on the title page of this decision.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Virtual VA file contains VA clinical records dated through April 2013.  The VBMS file contains VA treatment records dated from July 2013 to January 2015.  A review of the remaining documents in Virtual VA and VBMS files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  
VA will notify the Veteran if any action, on his part, is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's PTSD claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted in the Introduction, subsequent to the most recent January 2013 supplemental statement of the case (SSOC), additional evidence, to include a May 2014 VA treatment record has been associated with the claims file.  As the Board has determined that remand is required for the Veteran's PTSD claim; and as neither the Veteran nor his representative provided a waiver of his right to have evidence considered as an initial matter by the AOJ and such evidence is potentially relevant to the increased PTSD rating claim, this issue is also remanded in order for the AOJ to consider the additional evidence prior to this appellate review.  See 38 C.F.R. §19.37.

On his May 2010 substantive appeal, the Veteran indicated that he essentially has total occupational and social impairment.  Indeed he stated that he had to retire because of his condition.  He stated that he became so sick that he did not know who he was, and that he was unable to be around people.  The Veteran stated that he experiences really bad nightmares.  He stated that he does not communicate well with people and that he is afraid of what he might do if people push the wrong button.  The Veteran stated that he forgets individuals. 

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his PTSD.  In this regard, he was most recently afforded a VA examination in February 2010.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of five years, the February 2010 VA examination, is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Moreover, also noted in the Introduction the issue of entitlement to a TDIU for the periods from December 2, 2005 to April 3, 2008; and from August 2, 2008 to the present has been raised; and such is a part of the Veteran's claim for a higher initial rating for service-connected PTSD.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455.  On remand, the Veteran should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and the AOJ should obtain all outstanding treatment records regarding his service-connected disability.

In this case, there is evidence that the Veteran's PTSD has affected his employability during the appeal period.  Therefore, in connection with the Veteran's VA examination for his PTSD, the VA examiner should be requested to render a retrospective medical opinion regarding the functional impact the Veteran's service-connected PTSD has had on his employability from the date of claim for service connection, March 14, 2005, to especially note the applicable periods from December 2, 2005 to April 3, 2008; and from August 2, 2008.  In this regard, the Board observes that a retrospective medical opinion may be required to determine whether, and if so when, it can be concluded that the Veteran's service-connected PTSD alone prevented him from obtaining and maintaining substantially gainful employment.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  Moreover, if it is determined that PTSD alone does not impair the Veteran's functionality to the point where it renders him unemployable, the AOJ should obtain appropriate VA medical examinations with opinions to determine the functional impact the Veteran's other service-connected disabilities have on his employability.

Finally, the record includes an August 2006 statement from the Veteran's private treating psychiatrist, Dr. S.K.D.  Dr. S.K.D. stated that the Veteran had been under his care since April 2006, and that he has been having memory problems, as well as flashbacks to his time in the military.  The Board observes that in February 2007, the AOJ requested all treatment records from Dr. S.K.D.  There appears to have been no follow-up to this request, as no additional treatment records from Dr. S.K.D. have been associated with the claims file.  Further, it appears that there are potentially pertinent outstanding Social Security Administration (SSA) records.  Indeed, a May 2007 correspondence from SSA documents the Veteran's secondary diagnosis is PTSD.  The Board notes, however, there are no treatment records from SSA associated with the correspondence.  Therefore, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider that has treated him for his PTSD and, thereafter, such identified records, to include updated VA treatment records, SSA records and records from the Dr. S.K.D., should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim for the periods from December 2, 2005 to April 3, 2008; and from August 2, 2008.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional VA or non-VA treatment records pertinent to the claim on appeal.  Request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, including copies of any records from the appropriate providers (to include Dr. Santhi K. Das dated from April 2006 forward).  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Obtain SSA records; and the Veteran's VA treatment records dated from February 2015 until the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completion of the above development, and after obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  All indicated tests and studies should be undertaken to identify the degree of social and occupational impairment attributable to his mood disorder.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should identify the nature and severity of all psychiatric symptoms found to be present, to include the impact such has on the Veteran's occupational and social functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in February 2010 and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment. 

Additionally, the examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  The examiner should also describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.

The examiner is also requested to provide an opinion on the functional impact the Veteran's PTSD had on his employment consistent with his education and occupational experience from the date of claim, March 14, 2005.  In offering such opinion, the examiner should not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or nonservice-connected disabilities).

If the examiner finds that the Veteran's PTSD has negatively impacted his employment, he or she should indicate when exactly the Veteran was rendered unemployable, if possible. 

All opinions expressed by the examiner should be accompanied by a complete rationale.

5.  After all of the above actions have been completed, reajudicate the Veteran's claims.  If the claim remains denied, issue an SSOC, and afford the appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

